











FACEBOOK, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER:


Unless otherwise defined herein, the terms defined in the Facebook, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:    
Address:    
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
Number of RSUs:    
Date of Grant:    
Vesting Commencement Date:    
Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the following schedule:





By accepting (whether in writing, electronically or otherwise) the RSUs, and as
a condition to and in consideration of the grant, vesting, and settlement of the
RSUs, Participant acknowledges and agrees to the following:
Participant agrees and acknowledges that in the event Participant’s service
status with the Company (or a Subsidiary or affiliate, as the case by may be)
changes: (i) the Vesting Schedule may change prospectively, or (ii) a portion of
the award may be subject to forfeiture. Any such changes or forfeiture will
occur in accordance with Company policies including but not limited to policies
relating to full- or part-time status, leaves of absence, work schedules, and
vesting of awards.


Participant understands that Participant’s employment or consulting relationship
or service with the Company (or a Subsidiary or affiliate, as the case may be)
is for an unspecified duration, can be terminated at any time in accordance with
the applicable law (which may include “at-will” employment) and that nothing in
this Notice, the RSU Agreement or the Plan changes the nature of that
relationship. Participant acknowledges that the vesting of the RSUs pursuant to
this Notice is earned only by continuing service as an Employee, Director or
Consultant of the Company (or a Subsidiary or affiliate, as the case may be). By
receiving the RSUs, Shares, or otherwise any benefit relating to the RSUs,
Participant also acknowledges that this Notice is subject to the terms and
conditions of both the RSU Agreement and the Plan, both of which are
incorporated herein by reference, Participant has read both the RSU Agreement
and the Plan, and Participant consents to the electronic delivery as set forth
in the RSU Agreement.


Finally, please note that the RSU Agreements includes the Country-Specific
Addendum, which provides additional notices, disclaimers, and/or terms and
conditions that apply to employees in the countries listed. Participant
understands and agrees that if Participant works, resides, moves to, or
otherwise is or becomes subject to applicable laws or Company policies of any
such jurisdictions at any time, such country-specific notices, disclaimers
and/or terms and conditions will apply to Participant, unless otherwise
determined by the Company in its sole discretion. In particular, any elections
or special provisions for such country





--------------------------------------------------------------------------------





(including but not limited to provisions for certain tax treatment; social
contributions, e.g., the pass-through of employer National Insurance
Contributions in the United Kingdom; potential or mandatory forfeiture of grants
in certain circumstances or countries, e.g., Israel or China; and applicable
holding periods, sale restrictions, or processing of proceeds) may apply to
Participant’s RSUs or Shares as from the date of grant, even if Participant was
not subject to such country laws or policies at the time of grant. However,
because applicable laws and policies are subject to change, the Country-Specific
Addendum is not exhaustive. As provided for in the RSU Agreement, the Company
also retains the right to impose other requirements in relation to Participant’s
participation in the Plan to the extent necessary or advisable in order to
comply with applicable laws or facilitate the administration of the Plan or this
Agreement and to require Participant to sign any additional agreements or
undertakings that may be necessary or advisable to accomplish the foregoing.







--------------------------------------------------------------------------------







FACEBOOK, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Facebook, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Award Agreement (Restricted Stock Units) (the “Agreement”).
Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.
1.Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares.
  
2.No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.


3.Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall not
be credited to Participant.


4.Non-Transferability of RSUs. RSUs may not be sold, assigned, transferred,
pledged, hypothecated, or otherwise disposed of in any manner other than by will
or by the laws of descent or distribution or court order or unless otherwise
permitted by the Committee on a case-by-case basis.


5.Termination. If Participant’s service Terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Company shall have sole discretion to determine
whether such Termination has occurred and the effective date of such Termination
for purposes of the Plan. For the avoidance of doubt, it is noted that, except
as may be agreed to in the sole discretion of the Company, if Participant is
Terminated by his/her employer for any reason or if Participant’s Termination is
due to his/her voluntary resignation, all unvested RSUs shall be forfeited as of
the date on which Participant is no longer actively providing services, and no
vesting shall continue during any notice period that may be mandated in relation
to his Termination, whether specified under contract or applicable law,
including any “garden leave” or similar period.


6.Withholding Taxes. Prior to the settlement of Participant’s RSUs and as a
condition to and in consideration of the grant, vesting, and settlement of the
RSUs, Participant shall pay or make adequate arrangements satisfactory to the
Company (and any Subsidiary or affiliate) to satisfy all withholding obligations
of the Company (and any Subsidiary or affiliate) and any other amounts in
relation to the RSUs, including any applicable taxes, social contributions,
required deductions, or other payments.  In this regard, Participant authorizes
the Company (and any Subsidiary or affiliate) to withhold all such amounts
legally payable by Participant.  In this regard, Participant authorizes the
Company (and any Subsidiary or affiliate), at the direction and discretion of
the Committee, to satisfy all obligations by one or a combination of the
following:  (i) payment of a cash amount by Participant, (ii) by withholding
from Participant’s wages or other cash compensation paid to Participant by the
Company (and any Subsidiary or affiliate), (iii) withholding Shares based on the
Fair Market Value of the Shares that otherwise would be issued to Participant
when Participant’s RSUs are settled, provided that the Company does not withhold
more than the amount of Shares necessary to satisfy the maximum statutory
withholding amount, (iv) by withholding from proceeds of the sale of Shares
acquired upon settlement of the RSUs through a voluntary or mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further action by Participant), or (v) by any other arrangement approved
by the Committee, all under such rules as may be established by the Committee
and in compliance with the Company’s Insider Trading Policy and 10b5-1 Trading
Plan Policy, if applicable.  The Company may refuse to deliver the Shares if
Participant fails to comply with Participant’s obligations in connection with
the tax withholding or other payments as described in this section.


7.Acknowledgement. As a condition to, and in consideration of, the grant,
vesting, and settlement of the RSUs, the Company and Participant agree that the
RSUs are granted under and governed by the Notice, this Agreement (including the
Country-Specific Addendum hereto) and the provisions of the Plan. By receiving
the RSUs, Shares, or otherwise any benefit relating to the RSUs, Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.


8.Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior





--------------------------------------------------------------------------------





agreements, commitments or negotiations concerning the purchase of the Shares
hereunder are superseded. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing and signed by the parties to this Agreement. The failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.


9.Data Protection. In order to enable the Company to properly administer the
Plan and the RSUs received by the Participant pursuant to the Plan, Participant
hereby gives explicit consent to the Company, any Subsidiary or Parent of the
Company, and/or any delegates to collect and process (electronically or
otherwise) personal data, including sensitive and financial data, about himself
or herself necessary to administer the Plan and RSUs received by Participant
pursuant to the Plan. Such data may include, but is not limited to,
Participant's name, work authorization, government or tax identification number,
date of birth, beneficiaries' contact information, RSU grant history, and
compensation information. Participant also hereby gives explicit consent to the
Company and related entities to transfer (electronically or otherwise) any such
data outside the country in which Participant is living or employed (including
to the United States), as well as to third-party providers (in Participant’s
home country or the United States or other countries) of legal, tax, benefits,
administration or other services to the Company, related entities, or employees.
The legal person for whom such personal data is intended to be used is the
Company and/or its related entities. Participant further understands that the
Company and/or its Subsidiary or Parent may report information regarding the
Participant and/or the RSU to tax authorities or other governmental agencies as
may be required to comply with applicable laws.


10.Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable national or local laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. Furthermore, Participant understands that the applicable laws of the
country and/or state or province in which Participant is living or working at
the time of grant, vesting and/or settlement of the RSUs and/or disposition of
the Shares received thereunder (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) and any other
applicable laws may restrict or prevent settlement of the RSUs and/or
disposition of the Shares received thereunder or may subject Participant to
additional procedural or regulatory requirements Participant is solely
responsible for and will have to independently fulfill in relation to the RSUs
or ownership or sale of Shares or in order to otherwise receive any benefit
under this RSU. Such local requirements may be outlined in but are not limited
to the Country-Specific Addendum attached hereto.


11.Addendum and Additional Requirements. Notwithstanding any provisions in the
Plan, the Notice or this Agreement, the RSUs and any Shares to be issued
thereunder shall be subject to the terms and conditions set forth in the
Country-Specific Addendum that may apply due to Participant’s country of
residence or work upon grant, vesting or settlement of RSUs or the disposition
of Shares received thereunder or upon Participant’s relocation to another
country. Moreover, the Company reserves the right to impose other requirements
in relation to Participant’s participation in the Plan to the extent necessary
or advisable in order to comply with applicable laws or facilitate the
administration of the Plan or this Agreement and to require Participant to sign
any additional agreements or undertakings that may be necessary or advisable to
accomplish the foregoing. Such requirements will apply as from the date of
grant, including in circumstances where Participant moves to another country,
unless otherwise determined by the Company in its sole discretion.


12.Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice and this Agreement, the
parties hereby submit and consent to litigation in the exclusive jurisdiction of
the State of California and agree that any such litigation shall be conducted
only in the courts of California or the federal courts of the United States for
the Northern District of California and no other courts.


13.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service in
accordance with applicable laws, which may provide for the termination of
Participant’s service for any reason, with or without cause.


14.Discretionary and Voluntary Notice of Grant. As a condition to, and in
consideration of, the grant, vesting, and settlement of RSUs, and in receiving
the award of RSUs, Shares, or any other benefit relating to the RSUs,
Participant acknowledges and agrees that:







--------------------------------------------------------------------------------





(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be unilaterally modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs or other Awards, or
benefits in lieu of RSUs, even if RSUs have been awarded repeatedly in the past;
(c)    all decisions with respect to future grants of RSUs, if any, will be at
the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the RSUs and any Shares acquired under the Plan are an extraordinary item
that do not constitute compensation of any kind for services of any kind
rendered to the employer, the Company or any Subsidiary or Parent of the Company
and are outside the scope of Participant’s employment or service contract, if
any;
(f)    the RSUs and any Shares acquired under the Plan are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the employer, the
Company or any Subsidiary or Parent;
(g)    in the event that Participant is not an Employee of the Company, the RSUs
and Participant’s participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Company; and,
furthermore, the RSUs and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with any
Subsidiary or affiliate of the Company;
(h)    the future value of the underlying Shares to be issued when the RSUs vest
or are settled, if any, is unknown and cannot be predicted with certainty, and
the Company is not liable for any decrease in the value of such RSUs or Shares
nor for any foreign exchange fluctuations between Participant’s local currency
and the United States Dollar that may affect the value of any benefit
Participant may receive in relation to the RSUs or the Shares received
thereunder; and
(i)    no claim or entitlement to compensation or damages shall arise from
termination of the RSUs or from any diminution in value of the RSUs or the
Shares acquired upon vesting or settlement of the RSUs, and Participant
irrevocably releases the employer, the Company and any Subsidiary or Parent from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
the Notice, Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.
By Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice or receipt of the RSUs or Shares, and as a condition to and in
consideration of the grant, vesting, and settlement of the RSUs, Participant and
the Company agree that this RSU is granted under and governed by the terms and
conditions of the Plan, the Notice and this Agreement (including any applicable
terms as provided in the Country-Specific Addendum). To the extent Participant
has been provided with a copy of the Notice, the Plan, this Agreement or any
other documents relating to the RSU in a language other than English, the
English language documents will prevail in the case of any ambiguities or
divergences as a result of translation. Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understands
all provisions of the Plan, the Notice and this Agreement. As a condition, and
in consideration of, the grant, vesting, and settlement the RSUs and the
issuance of Shares and Participant’s receipt thereof, Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of this RSU as described herein,
Participant consents to the electronic delivery of the Notice, this RSU
Agreement, the Plan, account statements, Plan prospectuses required by the
Securities and Exchange Commission, U.S. financial reports of the Company, and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion.











--------------------------------------------------------------------------------













Country-Specific Addendum


This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to Participants who work or live in the
countries listed below and that may be material to Participant’s participation
in the Plan. Such notices, disclaimers, and/or terms and conditions may also
apply if Participant moves to or otherwise is or becomes subject to the
applicable laws or Company policies of the country listed. However, because
foreign exchange regulations and other local laws are subject to frequent
change, Participant is advised to seek advice from Participant’s own personal
legal and tax advisor prior to accepting a grant or holding or selling Shares
acquired under the Plan. Unless otherwise noted below, capitalized terms shall
take the same definitions assigned to them under the Plan and the Agreement.
This Addendum forms part of the Agreement and should be read in conjunction with
the Plan.


Unless otherwise noted, neither the Company nor the Shares are registered with
any local stock exchange or under the control of any local securities regulator
outside the U.S. This Agreement (of which this Addendum is a part), the Plan,
and any other communications or materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the U.S. The issuance of securities described in any
Plan-related documents is not intended for offering or public circulation in
your jurisdiction.
 
 
European Union
Data Privacy
The following supplements Section 9 of the Agreement: Participant understands
that personal data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. Participant
understands that he or she may, at any time, view his or her personal data,
request additional information about the storage and processing of personal
data, require any necessary amendments to personal data without cost, request a
list of the names and addresses of any recipients of the personal data, or
refuse or withdraw the consents herein or by contacting in writing Participant’s
local human resources representative.
 
 
 
 
Argentina
Foreign Exchange Restrictions
US dollar transactions must be conducted through a financial intermediary
authorized by the Argentine Central Bank. US dollar proceeds from the sale of
stock by a participant, when remitted to Argentina, are subject to conversion to
Argentine pesos at applicable exchange rates, as well as relevant regulations of
the Central Bank. Depending on the amount, you may also be required to file
certain documentation of the sale with the local bank or otherwise place the
funds in a non-interest-bearing US dollar-denominated mandatory deposit account
for a holding period of 365 days. As the restrictions may change, please confirm
the foreign exchange requirements with your local bank before any transfer of
funds into or out of Argentina.
 
 
 
 
Australia
Securities Law Notice
This disclosure has been prepared in connection with offers to employees in
Australia under the Plan and the Agreement (copies of which are enclosed). It
has been prepared to ensure that this grant and any other grant under the Plan
(the “Offer”) satisfies the conditions for exemptions granted by the Australian
Securities and Investments Commission (“ASIC”) under ASIC Class order 14/1000.


Any advice given to you in connection with the Offer is general advice only. It
does not take into account the objectives, financial situation and needs of any
particular person. No financial product advice is provided in the documentation
relating to the Plan and nothing in the documentation should be taken to
constitute a recommendation or statement of opinion that is intended to
influence you in making a decision to participate in the Plan. This means that
you should consider obtaining your own financial product advice from an
independent person who is licensed by the ASIC to give such advice.  Facebook,
Inc. will make available upon your request the Australian dollar equivalent of
the current market price of the underlying Shares subject to your RSUs. You can
get those details by contacting peeps@fb.com.


Issue of RSUs
RSUs will be issued for no consideration.


Risks of Participation in the Plan
Participation in the Plan and acquiring Shares in Facebook, Inc. carries
inherent risks. You should carefully consider these risks in light of your
investment objectives and personal circumstances.


Settlement
Notwithstanding any discretion in the Plan, the Notice or the Agreement to the
contrary, settlement of the RSUs shall be in Shares and not, in whole or in
part, in the form of cash.
 
 






--------------------------------------------------------------------------------





 
 
Belgium
Foreign Assets Reporting
If you are a resident of Belgium, you will be required to submit an annual form
declaring your income or assets (including shares acquired under an employee
share plan) held outside of Belgium to the National Bank of Belgium. The
reporting should be completed prior to filing your annual Belgian income tax
return.
 
 
Brazil
Foreign Assets Reporting
If you are a resident of Brazil, you will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil (“BACEN”) if the aggregate value of such assets and rights (including any
capital gain, dividend or profit attributable to such assets) is equal to or
greater than US $100,000. The reporting should be completed at the beginning of
the year.
 
 
 
 
Canada
Employee Tax Treatment
For Canadian federal income tax purposes, the RSU is intended to be treated as
an agreement by the Company to sell or issue shares to the Employee and, as
such, is intended to be subject to the rules in section 7 of the Income Tax
Act (Canada). Under those rules, the Employee will be considered to have
received an employment benefit at the time of settlement of the vested RSUs
equal to the full value of the Shares received, which amount will be taxed as
employment income and will be subject to withholding at source.


Settlement
Notwithstanding any discretion in the Plan, the Notice or the Agreement to the
contrary, settlement of the RSUs shall only be made in Shares issued by the
Company from treasury and not, in whole or in part, in the form of cash or other
consideration.


Foreign Share Ownership Reporting
If you are a Canadian resident, your ownership of certain foreign property
(including shares of foreign corporations) in excess of $100,000 may be subject
to ongoing annual reporting obligations.  Please refer to CRA Form
T1135 (Foreign Income Verification Statement) and consult your tax advisor for
further details.  It is your responsibility to comply with all applicable tax
reporting requirements.


Securities Law Notice
The security represented by the Notice and the Agreement was issued pursuant to
an exemption from the prospectus requirements of applicable securities
legislation in Canada. Participant acknowledges that as long as the Company is
not a reporting issuer in any jurisdiction in Canada, the RSUs and the
underlying Shares will be subject to an indefinite hold period and that the RSUs
and the underlying Shares are subject to restrictions on their transfer pursuant
to such applicable securities legislation. Participant further acknowledges that
(i), unless permitted under applicable securities legislation, the Participant
is not permitted to transfer the RSUs or the underlying Shares before the date
that is 4 months and a day after the later of (a) the date of this Agreement and
(b) the date the Company became a reporting issuer (as such term is defined
under applicable securities legislation) in any province of territory in Canada;
(ii) the certificates representing the RSUs and the underlying Shares will bear
the legend required by applicable securities legislation indicating that the
resale of such securities is restricted; and (iii) the Participant has been
advised to consult the Participant's own legal counsel for full particulars of
the resale restrictions applicable to the Participant.


Quebec: Consent to Receive Information in English
The following applies if you are a resident of Quebec: The parties acknowledge
that it is their express wish that this Agreement, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English. Les parties
reconnaissent avoir exigé la redaction en anglais de cette convention, ainsi que
de tous documents exécutés, avis donnés et procedures judiciaries intentées,
directement ou indirectement, relativement à la présente convention.
 
 
 
 
Colombia
Foreign Ownership Reporting
Prior approval from a government authority is not required to purchase and hold
foreign securities or to receive an equity award.  However, if the value of
foreign investments, including the value of any equity awards, equals or exceeds
US $500,000, such investments must be registered with the Colombian Central Bank
by June 30th of each year.
 
 
 
 
Denmark
Employer Statement. Your participation in the Plan is also subject to the Danish
Employer Statement, which has been provided to you separately and may also be
obtained by contacting peeps@fb.com. By accepting your grant, you acknowledge
that you have received and agree to the Danish Employer Statement.


Foreign Account Reporting. Danish resident holders of non-Danish bank accounts
or accounts with non-Danish brokers should submit certain forms to the Danish
tax authorities:
Erklæring V regarding shares deposited with a non-Danish bank or broker
(https://www.skat.dk/SKAT.aspx?oId=90030)
Erklæring K regarding money deposited with a non-Danish bank or broker
(https://www.skat.dk/SKAT.aspx?oId=73344)






--------------------------------------------------------------------------------





 
 
France
French Sub-Plan
The RSUs are intended to qualify for preferred treatment under French tax and
social security laws and are subject to the provisions below and the Sub-Plan to
the Facebook, Inc. 2012 Equity Incentive Plan, Qualified Restricted Stock Units
(FRANCE) (the “French Sub-Plan”), which has been provided to you and is
incorporated herein. Capitalized terms below shall take the same definitions
assigned to them under the French Sub-Plan and the Agreement.


Settlement 
Notwithstanding anything to the contrary stated herein, in the Notice, the Plan
or the French Sub-Plan, in the case of Participant’s death, if the Participant’s
heir or heirs request the delivery of the Shares subject to the RSUs within a
period of six (6) months following the Participant’s death, then the RSUs will
be settled in Shares as soon as practicable following the request. If no such
request in made within six (6) months following the Participant’s death, the
RSUs will be forfeited. In any case, settlement of RSUs shall be in Shares only
and not, in whole or in part, in the form of cash.


Non-Transferability of RSUs
RSUs may not be sold, assigned, transferred, pledged, hypothecated, or otherwise
disposed of in any manner other than by will or by the laws of descent and, in
any event, always in accordance with applicable laws.


Termination
Notwithstanding anything to the contrary stated herein, in the Notice, the Plan
or the French Sub-Plan, death of a Participant’s will not cause such
Participant’s unvested RSUs to be immediately forfeited to the Company.


Minimum Vesting Period
Notwithstanding anything to the contrary stated herein, in the Notice, the Plan
or the French Sub-Plan, save the case of death a Participant, RSUs will not vest
nor be settled before the first (1st ) annual anniversary of the Grant Date (as
defined under the French Sub-Plan) or such other period as is required to comply
with the minimum mandatory holding period applicable to Shares underlying
French-qualified Restricted Stock Units under Section L. 225-197-1 of the French
Commercial Code, as amended, or by the French Tax Code or French Social Security
Code, as amended.


Mandatory Holding Period
Notwithstanding anything to the contrary stated herein, in the Notice, the Plan
or the French Sub-Plan, any Shares issued to Participant upon settlement of the
RSUs must be held (and cannot be sold or transferred) until expiration of a
period which, together with the vesting period, can be no less than two years of
the Grant Date, or such other period as is required to comply with the minimum
mandatory holding period applicable to Shares underlying French-qualified
Restricted Stock Units under Section L. 225-197-1 of the French Commercial Code,
as amended, or by the French Tax Code or French Social Security Code, as
amended; provided that if Participant dies or becomes Disabled, this mandatory
holding period will not apply. In order to enforce this provision, the Company
may, in its discretion, issue appropriate “stop transfer” instructions to its
transfer agent or hold the Shares until the expiration of the holding period set
forth above (such Shares may be held by the Company, a transfer agent designated
by the Company or with a broker designated by the Company).


Closed Periods
Pursuant to article L 225-197-1 of the French Code de commerce, shares of a
listed company cannot be sold (i) during the period of ten (10) stock-exchange
trading days that precede or three (3) stock-exchange trading days that follow
the date on which the consolidated accounts, or failing that, the annual
accounts are made public; and (ii) during the period between the date on which
the company’s management has knowledge of information which, if it were made
public, could have a significant impact on the price of the company’s
securities, and the date ten (10) stock-exchange trading days after that on
which the said information is made public. These rules will apply to Participant
unless Participant is otherwise restricted from selling Shares received upon
settlement of RSUs under similar rules applicable under U.S. law, in which case
the U.S. rules shall prevail. In any event, you are at all times required to
comply with the Facebook, Inc. Insider Trading Policy as may be amended from
time to time, which may be accessed
at https://our.intern.facebook.com/intern/wiki/Legal/Insider_Trading_Policy/ and
in particular Section II re No Trading on Material Non-Public Information,
Black-Out Periods, and other important matters.  Persons who violate these
general rules and the Insider Trading Policy may be subject to legal and
financial penalties.  If you trade during any applicable Black-Out Period as
described in the Insider Trading Policy, or if the French tax authorities deem
that you have not complied with the French closed period restrictions and/or
similar rules under applicable U.S. law, the RSUs and shares received under the
RSUs may lose Qualified status, and you will not receive preferential tax
treatment.


Acknowledgement  
The Company and Participant agree that the RSUs are granted under and governed
by the Notice, this Agreement (including the France section of the
Country-Specific Addendum), the provisions of the Plan and the French Sub-Plan.
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus and the French Sub-Plan, (ii) represents that Participant has
carefully read and is familiar with






--------------------------------------------------------------------------------





 
their provisions, and (iii) hereby accepts the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan, the French
Sub-Plan, the Notice, and the Agreement.


Consent to Receive Information in English
By accepting the Restricted Stock Units, Participant confirms he has read and
understood the Plan and the French Sub-Plan and the Agreement including the
French Country-Specific Addendum, which were provided in the English language.
Participant accepts the terms of those documents accordingly. En acceptant cette
attribution gratuite d’actions, vous confirmez avoir lu et comprenez le Plan, le
Sous-Plan Français et le présent Contrat, incluant tous leurs termes et
conditions, qui ont été transmis en langue anglaise. Vous acceptez les
dispositions de ces documents en connaissance de cause.


Foreign Ownership Reporting
Residents of France with foreign account balances in excess of EUR 1 million or
its equivalent must report monthly to the Bank of France.


 
 
Hong Kong
Securities Law Notice
The RSUs and any Shares issued upon vesting of the RSUs do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company and its affiliates. The Plan, the RSU Agreement,
including this Addendum, and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable companies
and securities legislation in Hong Kong and have not been registered with or
authorized by any regulatory authority, including the Securities and Future
Commission, in Hong Kong. This Agreement and the incidental communication
materials are intended only for the personal use of each eligible Participant
and not for distribution to any other persons. If you have any questions about
any of the contents of this Agreement or the Plan or other incidental
communication materials, you should obtain independent professional advice.
 
 
 
 
India
Repatriation Requirement
You shall take all reasonable steps to repatriate to India immediately all
foreign exchange received by you as a consequence of your participation in
Facebook’s Plan and in any case not later than 90 days from the date of sale of
the stocks so acquired by you under the Plan. Further, you shall in no case take
any action (or refrain from taking any action) that has the effect of:


(a) Delaying the receipt by you of the whole or part of such foreign exchange;
or
(b) Eliminating the foreign exchange in whole or in part to be receivable by
you.


Upon receipt or realization of the foreign exchange in India, including in
relation to any dividend payments, you shall surrender the received or realised
foreign exchange to an authorised person within a period of 180 days from the
date of such receipt or realisation, as the case may be. Please note that you
should keep the remittance certificate received from the bank where foreign
currency is deposited in the event that the Reserve Bank of India, Facebook or
your employer requests proof of repatriation.
 
 
 
 
Ireland
Director Reporting
If you are a director or shadow director of the Company or related company, you
may be subject to special reporting requirements with regard to the acquisition
of shares or rights over shares. Please contact your personal legal advisor for
further details if you are a director or shadow director.


Settlement
Notwithstanding any discretion in the Plan, the Notice or the Agreement to the
contrary, settlement of the RSUs shall be in Shares and not, in whole or in
part, in the form of cash.
 
 
 
 






--------------------------------------------------------------------------------





Israel
Sub-Plan for Israeli Participants
Your RSUs are granted under the Sub-Plan for Israeli Participants (the “Israeli
Sub-Plan”), which is considered part of the Plan. The terms used herein shall
have the meaning ascribed to them in the Plan or Israeli Sub-Plan. In the event
of any conflict, whether explicit or implied, between the provision of this
Agreement and the Israeli Sub-Plan, the provisions set out in the Israeli
Sub-Plan shall prevail. By accepting this grant, you acknowledge that a copy of
the Israeli Sub-Plan has been provided to you. The Israeli Sub-Plan may also be
obtained by contacting peeps@fb.com.


Further Acknowledgement
The following language shall be read in continuation to Section 7 of the
Agreement:


Participant also (iii) declares that she/he is familiar with Section 102 and the
regulations and rules promulgated thereunder, including without limitations the
provisions of the tax route applicable to the RSUs, and agrees to comply with
such provisions, as amended from time to time, provided that if such terms are
not met, Section 102 may not apply, and (iv) agrees to the terms and conditions
of the trust deed signed between the Trustee and the Company and/or the
applicable Subsidiary, which is available for the Participant’s review, during
normal working hours, at Company’s offices, (v) acknowledges that releasing the
RSUs and Shares from the control of the Trustee prior to the termination of the
Holding Period constitutes a violation of the terms of Section 102 and agrees to
bear the relevant sanctions, (vi) authorizes the Company and/or the applicable
Subsidiary to provide the Trustee with any information required for the purpose
of administering the Plan including executing its obligations under the
Ordinance, the trust deed and the trust agreement, including without limitation
information about his/her RSUs, Shares, income tax rates, salary bank account,
contact details and identification number, (vii) declares that he/she is a
resident of the State of Israel for tax purposes on the grant date and agrees to
notify the Company upon any change in the residence address indicated above and
acknowledges that if his/her engagement with the Company or Subsidiary is
terminated and he/she is no longer employed by the Company or any Subsidiary,
the RSUs and Shares shall remain subject to Section 102, the trust agreement,
the Plan and this Agreement; (viii) understands and agrees that if he/she ceases
to be employed or engaged by an Israeli resident Subsidiary but remains employed
by the Company or any Subsidiary thereof, all unvested RSUs shall be forfeited
to the Company with all rights of the Participant to such RSUs immediately
terminating prior to his/her termination of employment or services, and any
Shares already issued upon the previous vesting of RSUs shall remain subject to
Section 102, the trust agreement, the Plan and this Agreement; (ix) warrants and
undertakes that at the time of grant of the RSUs herein, or as a consequence of
the grant, the Participant is not and will not become a holder of a “controlling
interest” in the Company, as such term is defined in Section 32(9) of the
Ordinance, (x) the grant of RSUs is conditioned upon the Participant signing all
documents requested by the Company or the Trustee.


Section 102 Capital Gains Trustee Route
The RSUs are intended to be subject to the Capital Gains Route under Section 102
of the Ordinance, subject to you consenting to the requirements of such tax
route by accepting the terms of this agreement and the grant of RSUs, and
subject further to the compliance with all the terms and conditions of such tax
route. Under the Capital Gains Route tax is only due upon sale of the Shares or
upon release of the Shares from the holding or control of the Trustee.


Trustee Arrangement
The RSUs, the Shares issued upon vesting and/or any additional rights, including
without limitation any right to receive any dividends or any shares received as
a result of an adjustment made under the Plan that may be granted in connection
with the RSUs (the “Additional Rights”), shall be issued to or controlled by the
Trustee for the benefit of the Participant under the provisions of the 102
Capital Gains Route and will be controlled by the Trustee for at least the
period stated in Section 102 of the Ordinance and the Income Tax Rules (Tax
Benefits in Share Issuance to Employees) 5763-2003 (the “Rules”). In the event
the RSUs do not meet the requirements of Section 102 of the Ordinance, such RSUs
and the underlying Shares shall not qualify for the favorable tax treatment
under Section 102 of the Ordinance. The Company makes no representations or
guarantees that the RSUs will qualify for favorable tax treatment and will not
be liable or responsible if favorable tax treatment is not available under
Section102 of the Ordinance. Any fees associated with any exercise, sale,
transfer or any act in relation to the RSUs shall be borne by the Participant
and the Trustee and/or the Company and/or any Subsidiary shall be entitled to
withhold or deduct such fees from payments otherwise due to you from the Company
or a Subsidiary or the Trustee.


Restrictions on Sale
In accordance with the requirements of Section 102 of the Ordinance and the
Capital Gains Route, the Participant shall not sell nor transfer the Shares or
Additional Rights from the Trustee until the end of the required Holding Period.
Notwithstanding the above, if any such sale or transfer occurs before the end of
the required Holding Period, the sanctions under Section 102 shall apply to and
shall be borne by the Participant.


Tax Treatment
The following language supplements Section 6 of the Agreement:






--------------------------------------------------------------------------------





 


The RSUs are intended to be taxed in accordance with Section 102, subject to
full and complete compliance
with the terms of Section 102. Participants with dual residency for tax purposes
may be subject to taxation in several jurisdictions.


Any Tax imposed in respect of the RSUs and/or Shares, including, but not limited
to, the grant of RSUs, and/or the vesting, transfer, waiver, or expiration of
RSUs and/or Shares, and/or the sale of Shares, shall be borne solely by the
Participant, and in the event of death, by the Participant's heirs. The Company,
any Subsidiary, the Trustee or anyone on their behalf shall not be required to
bear the aforementioned Taxes, directly or indirectly, nor shall they be
required to gross up such Tax in the Participant's salaries or remuneration. The
applicable Tax shall be withheld from the proceeds of sale of Shares or shall be
paid to the Company or a Subsidiary or the Trustee by the Participant. Without
derogating from the aforementioned, the Company or a Subsidiary or the Trustee
shall be entitled to withhold Taxes as it deems complying with applicable law
and to deduct any Taxes from payments otherwise due to the Participant from the
Company or a Subsidiary or the Trustee. The ramifications of any future
modification of applicable law regarding the taxation of the RSUs granted to the
Participant shall apply to the Participant accordingly and the Participant shall
bear the full cost thereof, unless such modified laws expressly provide
otherwise.


The issuance of the Shares upon the vesting of RSUs or in respect thereto, shall
be subject to the full payments of any Tax (if applicable).


Securities Law
If required under applicable law, the Company shall use reasonable efforts to
receive a securities exemption from the Israeli Securities Authority to avoid
the requirement to file an Israeli securities prospectus in relation to the
Plan. Copies of the Plan and the Form S-8 registration statement for the Plan
filed with the U.S. Securities and Exchange Commission will be made available by
request from peeps@fb.com.


 
 
Italy
Data Privacy Consent
Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing is Facebook, with registered offices at 6ô Piano (6th Floor), Piazza
Giuseppe Missori 2, Milan 20122, Italy, and its Representative in Italy for
privacy purposes is: Luca Colombo.


I understand that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/200.


The processing activity, including the communication and transfer of my Data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan. I
understand that the use of my Data will be minimized where it is not necessary
for the implementation, administration and management of the Plan. I further
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003, I
have the right to, including but not limited to, access, delete, update, ask for
rectification of my Data and stop, for legitimate reason, the Data processing.
Furthermore, I am aware that my Data will not be used for direct marketing
purposes.
 
 
 
 
Japan
Exit Tax
Please note that you may be subject to tax on your RSUs, even prior to vesting,
if you relocate from Japan if you (1) hold financial assets with an aggregate
value of ¥100,000,000 or more upon departure from Japan and (2) maintained a
principle place of residence (jusho) or temporary place of abode (kyosho) in
Japan for 5 years or more during the 10-year period immediately prior to
departing Japan. You should discuss your tax treatment with your personal tax
advisor. 


Securities Acquisition Report
If you acquire Shares valued at more than ¥100,000,000 total, you must file a
Securities Acquisition Report with the Ministry of Finance (“MOF”) through the
Bank of Japan within 20 days of the acquisition of the Shares.
 
 
 
 
Korea
Repatriation Requirement
Please note that proceeds received from the sale of stock overseas must be
repatriated to Korea within eighteen (18) months if such proceeds exceed US
$500,000 per sale. Separate sales may be deemed a single sale if the sole
purpose of separate sales was to avoid a sale exceeding the US $500,000 per sale
threshold.
 
 
 
 






--------------------------------------------------------------------------------





Malaysia
Securities Law Notice
The grant of Facebook equity awards in Malaysia constitutes or relates to an
‘excluded offer,’ ‘excluded invitation,’ or ‘excluded issue’ pursuant to Section
229 and Section 230 of the CMSA, and as a consequence no prospectus is required
to be registered with the Securities Commission of Malaysia. The award documents
do not constitute and may not be used for the purpose of a public offering or an
issue, offer for subscription or purchase, invitation to subscribe for or
purchase any securities requiring the registration of a prospectus with the
Securities Commission in Malaysia under the CMSA.
 
 
 
 
Mexico
Labor Law Acknowledgment
The invitation Facebook is making under the Plan is unilateral and discretionary
and is not related to the salary and other contractual benefits granted to you
by your employer; therefore, benefits derived from the Plan will not under any
circumstance be considered as an integral part of your salary . Facebook
reserves the absolute right to amend the Plan and discontinue it at any time
without incurring any liability whatsoever. This invitation and, in your case,
the acquisition of shares does not, in any way, establish a labor relationship
between you and Facebook, nor does it establish any rights between you and your
employer.


La invitación que Facebook hace en relación con el Plan es unilateral,
discrecional y no se relaciona con el salario y otros beneficios que recibe
actualmente de su actual empleador, por lo que cualquier beneficio derivado del
Plan no será considerado bajo ninguna circunstancia como parte integral de su
salario. Por lo anterior, Facebook se reserva el derecho absoluto para modificar
o terminar el mismo, sin incurrir en responsabilidad alguna. Esta invitación y,
en su caso, la adquisición de acciones, de ninguna manera establecen relación
laboral alguna entre usted y Facebook y tampoco genera derecho alguno entre
usted y su empleador.
 
 
 
 
New Zealand
Securities Law Notice
This is an offer of Restricted Stock Units over ordinary shares in Facebook,
Inc. (“Facebook”). Facebook shares give you a stake in the ownership of
Facebook. You may receive a return if dividends or dividend equivalents are
paid. If Facebook runs into financial difficulties and is wound up, shareholders
will only be paid after all creditors have been paid. You may lose some or all
of your investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.  The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment. Ask questions, read all
documents carefully, and seek independent financial advice before committing
yourself.


RSUs may not be transferred other than by will or by the laws of descent or
distribution, subject to the terms of the RSU Agreement. If you receive shares
upon vesting of RSUs, you may sell such shares, subject to any applicable
insider trading laws or other regulations and any other trading restrictions
imposed by Facebook. Facebook shares are quoted on NASDAQ. This means you may be
able to sell them on the NASDAQ if there are interested buyers. You may get less
than you invested. The price will depend on the demand for the Facebook shares. 


In addition, you are directed to Facebook’s most recent annual report and
published financial statements.   In compliance with New Zealand securities law,
you are hereby notified that the documents listed below are available for your
review on Facebook’ external and internal sites at the web addresses listed
below:


Facebook’s most recent Annual Report (Form 10-K) - www.facebook.com (see
“Investor Relations”);
Facebook’s most recent published financial statements - www.facebook.com (see
“Investor Relations”);
The Plan -  http://www.schwab.com/facebook;
The Plan Prospectus -  http://www.schwab.com/facebook; and
The RSU Agreement (of which this Appendix is a Part)
- http://www.schwab.com/facebook.


A copy of the above documents will be sent to you free of charge upon request to
peeps@fb.com. You should read the materials provided carefully before making a
decision whether to participate in the Plan.  When reading these materials,
please note all references to the exercise price are listed in US dollars.  In
addition, please consult your tax advisor for specific information concerning
your personal tax situation with regard to Plan participation.
 
 
 
 
Philippines
Securities Law Notice.  This offering is subject to exemption from the
requirements of registration with the Philippines Securities and Exchange
Commission under Section 10.1 (k) of the Philippines Securities Regulation
Code.  THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
PHILIPPINES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION
CODE. ANY FUTURE OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS
UNDER THE CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.






--------------------------------------------------------------------------------





 
 
 
 
Poland
Foreign Ownership Reporting
If you hold more than PLN 7,000,000 in foreign securities (including Shares) at
year-end, you are required to report quarterly to the National Bank of Poland
regarding the number and value of such securities. Such reports are filed on
special forms available on the website of the National Bank of Poland.
Additional forms are required if you hold 10% or more of the voting rights in a
foreign entity.
 
 
 
 
Singapore
Securities Law Notice
This grant of the RSU and the Common Stock to be issued upon vesting of the RSU
shall be made available only to an employee of the Company or its Subsidiary, in
reliance of the prospectus exemption set out in Section 173(1)(f) of the
Securities and Futures Act (Chapter 289) of Singapore. In addition, you agree,
by your acceptance of this grant, not to sell any Common Stock within six months
of the date of grant. Please note that neither this Agreement nor any other
document or material in connection with this offer of the RSU and the Common
Stock thereunder has been or will be lodged, registered or reviewed by any
regulatory authority in Singapore.


Director Reporting
If you are a director or shadow director of the Company or an affiliate, you may
be subject to special reporting requirements with regard to the acquisition of
shares or rights over shares. Please contact your personal legal advisor for
further details if you are a director or shadow director.


Exit Tax / Deemed Exercise Rule
If you have received RSUs in relation to your employment in Singapore, please
note that if, prior to the vesting of your RSUs, you are 1) a permanent resident
of Singapore and leave Singapore permanently or are transferred out of
Singapore; or 2) neither a Singapore citizen nor permanent resident and either
cease employment in Singapore or leave Singapore for any period exceeding 3
months, you will likely be taxed on your unvested RSUs on a “deemed exercise”
basis, even though your RSUs have not yet vested.  You should discuss your tax
treatment with your personal tax advisor. 
 
 
 
 
South Africa
Securities Law Notice
This is an offer of Restricted Stock Units over ordinary shares in Facebook,
Inc. (“Facebook”). You have been provided full particulars of the nature of the
Restricted Stock Units with this Offer, but the relevant documents may also be
accessed here:


The Plan - http://www.schwab.com/facebook;
The Plan Prospectus - http://www.schwab.com/facebook; and
The RSU Agreement (of which this Appendix is a Part) -
http://www.schwab.com/facebook.


Participation in the Plan and acquiring Shares in Facebook, Inc. carries
inherent risks. You should carefully consider these risks in light of your
investment objectives and personal circumstances. Any advice given to you in
connection with the RSUs is general advice only. It does not take into account
the objectives, financial situation and needs of any particular person. No
financial product advice is provided in the documentation relating to the Plan
and nothing in the documentation should be taken to constitute a recommendation
or statement of opinion that is intended to influence you in making a decision
to participate in the Plan.


Facebook shares give you a stake in the ownership of Facebook. You may receive a
return if dividends or dividend equivalents are paid. If Facebook runs into
financial difficulties and is wound up, shareholders will only be paid after all
creditors have been paid. You may lose some or all of your Share value.


You are directed to Facebook’s most recent annual report and published financial
statements. In particular, Facebook’s most recent Annual Report (Form 10-K) is
available to you on https://investor.fb.com/home/default.aspx (“Investor
Relations”) and includes information about Facebook’s business and its profit
history over the last 3 years. Any material changes to this information are
disclosed on quarterly Form 10-Q filings and Form 8-K filings, which will also
be available to you on the Investor Relations site.
 
 
 
 
 
 






--------------------------------------------------------------------------------





Spain
Foreign Share Ownership Reporting
If you are a Spanish resident, your acquisition, purchase, ownership, and/or
sale of foreign-listed stock may be subject to ongoing reporting obligations
with the Dirección General de Politica Comercial e Inversiones Exteriores
(“DGPCIE”) of the Ministerio de Economia, the Bank of Spain, and/or the tax
authorities.  These requirements change periodically, so you should consult your
personal advisor to determine the specific reporting obligations. Currently, you
must declare the acquisition of Shares to DGPCIE for statistical purposes. You
must also declare the ownership of any Shares with the DGPCIE each January while
the shares are owned. The relevant forms are Form D6 and, depending on the
amount of assets, Form D8. In addition, if you perform transactions with
non-Spanish residents or hold a balance of assets and liabilities with foreign
parties higher than EUR 1,000,000, you may be required to report such
transactions and accounts to the Bank of Spain.  The frequency (monthly,
quarterly or annually) of the notification will vary depending on the total
value of the transactions or the balance of assets and liabilities. If you hold
assets or rights outside of Spain (including Shares acquired under the Plan),
you may also have to file Form 720 with the tax authorities, generally if the
value of your foreign investments exceeds €50,000.  Please note that reporting
requirements are based on what you have previously disclosed and the increase in
value and the total value of certain groups of foreign assets.
 
 
 
 
Taiwan
Exchange Control Information
You may acquire and remit foreign currency (including proceeds from the sale of
Shares) into and out of Taiwan up to US $5,000,000 per year. If the transaction
amount is TWD 500,000 or more in a single transaction, you must submit a foreign
exchange transaction form and also provide supporting documentation to the
satisfaction of the remitting bank. If the transaction amount is US $500,000 or
more, you may be required to provide additional supporting documentation to the
satisfaction of the remitting bank. Please consult your personal advisor to
ensure compliance with applicable exchange control laws in Taiwan.
 
 
 
 
Thailand
Exchange Control Information
When you sell Shares issued to you at vesting, you must repatriate all cash
proceeds to Thailand and convert such proceeds to Thai Baht within 360 days of
receipt of such proceeds. In certain cases the inward remittance may then need
to be reported to the Bank of Thailand, but this is typically handled by the
receiving bank.
 
 
 
 
United Arab Emirates
Securities Law Notice
This Plan has not been approved or licensed by the UAE Central Bank or any other
relevant licensing authorities or governmental agencies in the United Arab
Emirates. This Plan is strictly private and confidential and has not been
reviewed by, deposited or registered with the UAE Central Bank or any other
licensing authority or governmental agencies in the United Arab Emirates. This
Plan is being issued from outside the United Arab Emirates to a limited number
of employees of Facebook, Inc. and affiliated companies and must not be provided
to any person other than the original recipient and may not be reproduced or
used for any other purpose. Further, the information contained in this report is
not intended to lead to the issue of any securities or the conclusion of any
other contract of whatsoever nature within the territory of the United Arab
Emirates.
 
 
 
 






--------------------------------------------------------------------------------





United Kingdom
Withholding of Tax  
This provision supplements Section 6 of the Agreement:
If payment or withholding of the Tax-Related Items (including the Employer NICs,
as defined below) is not made within ninety (90) days of the event giving rise
to the Tax-Related Items (the “Due Date”) or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the
amount of any uncollected Tax-Related Items will constitute a loan owed by
Participant to the Employer, effective on the Due Date. Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the employer may recover it at any time thereafter by any of the
means referred to in Section 6 of the Agreement. Notwithstanding the foregoing,
if Participant is a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), Participant will not be eligible for such a loan to cover the
Tax-Related Items. In the event that Participant is a director or executive
officer and the Tax-Related Items are not collected from or paid by Participant
by the Due Date, the amount of any uncollected Tax-Related Items will constitute
a benefit to Participant on which additional income tax and national insurance
contributions will be payable. Participant will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime.


Settlement
Notwithstanding any discretion in the Plan, the Notice or the Agreement to the
contrary, settlement of the RSUs shall be in Shares and not, in whole or in
part, in the form of cash.


NICs Joint Election
As a condition of, and in consideration for, participation in the Plan and
vesting of the RSUs and issuance of Shares, Participant agrees to accept any
liability for secondary Class 1 national insurance contributions which may be
payable by the Company and/or the employer in connection with the RSUs and any
event giving rise to Tax-Related Items (“Employer NICs”). By accepting this
Award (whether in writing, electronically or otherwise) including the receipt of
Shares or any other benefit relating to the RSUs, Participant explicitly accepts
the terms of and enters into the Form of Election to Transfer the Employer’s
Secondary Class 1 National Insurance Liability to the Employee, the form of such
joint election being formally approved by HMRC (the “NICs Joint Election”), as
provided for in Annex 1 to this Addendum to the Agreement. Participant further
agrees to accept any other required consent, elections or other joint elections
as may be required by the Company between Participant and the Company and/or the
employer or any successor to the Company and/or the Employer.


If Participant does not enter into a NICs Joint Election prior to the vesting of
his/her RSUs, or if the NICs Joint Election is revoked at any time by HMRC, then
unless the Company determines otherwise as provided below, the RSUs shall cease
vesting and shall become null and void and no Shares will be issued under the
Plan, without any liability to the Company and/or the employer.


Participant shall indemnify the Company and/or the employer against any Employer
NICs and, if the Company so determines, the Company shall allow vesting of the
RSUs notwithstanding the absence of a valid NICs Joint Election, and Participant
agrees that, in such circumstances, the Company and/or the employer may recover
the amount of any Employer NICs by way of withholding in accordance with Section
6 of the Agreement.


Participant further agrees that the Company and/or the employer may collect the
Employer NICs from Participant by any of the means set forth in Section 6 of the
Agreement.
 
 








--------------------------------------------------------------------------------





ANNEX 1


FACEBOOK INC.
2012 EQUITY INCENTIVE PLAN
Restricted Stock Unit Awards
for Employees in the United Kingdom


FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE
1.    Parties


This Election is between:
(A)
The named Participant (the “Employee”), who is employed by the employing company
set out in the attached schedule (the “Employer”), and who is eligible to
receive Restricted Stock Units (“RSUs”) pursuant to the terms and conditions of
the Facebook, Inc. 2012 Equity Incentive Plan (the “Plan”), and

(B)
Facebook, Inc. of 1601 Willow Road, Menlo Park, California 94025, U.S.A. (the
“Company”) which may grant RSUs under the Plan and is authorized to enter this
Election on behalf of the Employer.

2.    Purpose of Election
2.1
This Election relates to the Employer’s secondary Class 1 national insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a "Taxable Event" pursuant to section 4(4)(a) of the Social Security
Contributions and Benefits Act 1992, including:

(i)
the acquisition of securities pursuant to the RSUs including any dividend
equivalents paid out in securities of the Company (pursuant to section 477(3)(a)
ITEPA); and/or

(ii)
the assignment or release of the RSUs in return for consideration (pursuant to
section 477(3)(b) ITEPA); and/or

(iii)
the receipt of a benefit in connection with the RSUs other than a benefit within
(i) or (ii) above (pursuant to section 477(3)(c) ITEPA).

In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.
2.2
This Election applies to all RSUs granted to the Employee under the Plan,
including any dividend equivalents paid out in securities of the Company with
respect to the RSUs, on or after 23 April 2012 up to the termination date of the
Plan.

2.3
This joint election will not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part 7 of ITEPA 2003 (employment income: securities with artificially
depressed market value).

2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the Social Security Contributions and
Benefits Act 1992, or the Social Security Contributions and Benefits (Northern
Ireland) Act 1992.

3.    The Election
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by accepting (whether
in writing, electronically or otherwise) this Election he or she will become
personally liable for the Employer’s Liability covered by this Election.





--------------------------------------------------------------------------------





4.    Payment of the Employer’s Liability
4.1
The Employee hereby authorizes the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the RSUs; and/or

(iv)
through any other method as set forth in the award agreement entered into
between the Employee and the Company.

4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee until full payment of the
Employer’s Liability is received.



4.3
The Company agrees to remit the Employer’s Liability to Her Majesty’s Revenue
and Customs (“HMRC”) on behalf of the Employee within fourteen (14) days after
the end of the U.K. tax month during which the Taxable Event occurs.

5.    Duration of Election


5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.

5.2    This Election will continue in effect until the earliest of the
following:
(i)
such time as both the Employee and the Company agree that it should cease to
have effect;

(ii)
on the date the Company serves notice on the Employee terminating its effect;

(iii)
on the date the HMRC withdraws approval of this Form of Election; or

(iv)
on the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding RSUs granted under the Plan.



Agreed to by the Employee by electronically accepting this award of RSUs.





--------------------------------------------------------------------------------









Agreed to by Facebook, Inc.
dwsign06302017.jpg [dwsign06302017.jpg]
Schedule to Form of Election - Employing Companies


The employing companies to which this Form of Election relates are:
Facebook UK Limited
Registered Office:
Gladstone House, 77-79 High Street
Egham, Surrey, TW20 9HY
Corporation Tax District:
Central London Area
Corporation Tax Reference:
623/29534 12978
PAYE District:
Lothians Area
PAYE Reference:
846/BA09294




